t c summary opinion united_states tax_court walter james sims jr sonia gail tolliver-sims petitioners v commissioner of internal revenue respondent docket no 1336-01s filed date walter james sims jr pro_se jeffrey c venzie for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the year in issue - - respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure for the taxable_year the sole issue for decision is whether petitioners received unreported discharge_of_indebtedness income in taxable_year respondent’s adjustment to the amount of social_security_benefits includable in petitioners’ gross_income is computational and will be resolved by our holding on the issue in this case some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioners resided in philadelphia pennsylvania on the date the petition was filed in this case petitioner husband petitioner applied for and received a discover credit card in at this time petitioner resided in philadelphia and shared an address with his mother in the following year petitioner moved to camden new jersey petitioner remained at this address until when he married petitioner wife and returned to a different address in philadelphia during petitioner’s mother changed her mailing address from the address she had previously shared with petitioner the records of the financial_institution holding petitioner’s credit card account indicate that as of date the credit card balance was dollar_figure the company’s record dated date indicates that a 1099-c had been sent to petitioner approx for tax_year as of date the records indicate the account balance was dollar_figure the amount now due was dollar_figure and the min pay was dollar_figure in response to petitioner’s inquiries petitioner received a letter regarding his account dated date this letter states that petitioner’s last payment had been in and that various collection attempts had been made but had ceased in the letter further states that a form 1099-c cancellation of debt had been filed in for taxable_year and had been sent to petitioner’s former address in philadelphia during petitioner was never insolvent and never filed for bankruptcy petitioners filed a joint federal_income_tax return for taxable_year they did not report any discharge_of_indebtedness income in the statutory_notice_of_deficiency respondent determined that petitioners received dollar_figure of such income gross_income generally includes all income from whatever source derived including income_from_discharge_of_indebtedness sec_61 debt is considered discharged the moment it is clear that it will not be repaid 88_tc_435 determining when this moment occurs requires an - assessment of the facts and circumstances surrounding the likelihood of repayment id any ‘identifiable event’ which fixes the loss with certainty may be taken into consideration id pincite quoting 274_us_398 petitioners argue that petitioner was unaware of the credit card debt and that he does not know when if ever the debt was discharged respondent primarily relies on the form 1099-c issued to petitioners by the credit card company respondent was unable to produce a copy of the form 1099-c sent to petitioners and petitioners allegedly never received a copy due to petitioner’s and petitioner’s mother’s changes in address around the relevant time frame evidence in the record mainly serves to corroborate the issuance of the form 1099-c and does nothing to independently establish that petitioner’s debt was discharged or the date of such a discharge indeed it is not clear whether the debt was ever discharged according to the credit card company’s records the debt remained listed on petitioner’s account at least through date although the company issued a form 1099-c to petitioner there was no indication in the record how the company determined that the debt had been discharged in or even if it ever made such a determination the company merely stated that a form 1099-c was sent to petitioner more importantly - assuming that there in fact was a discharge_of_indebtedness the only identifiable_event fixing the time of the loss with any certainty is the credit card company’s cessation of debt collection activities in years following petitioner’s last payment see cozzi v commissioner supra there is nothing in the record to indicate any event between and which would have altered the status of the account as collectible or uncollectible based on the record before us we find that petitioners did not have discharge_of_indebtedness income during reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for petitioner
